DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The information disclosure statement filed 12/16/21 has been considered.

Response to Amendment
	1. The amendment filed 12/16/21 has been entered.
	2. Claims 1-2, and 6-23 remain pending within the application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 7-11, and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Ilic United States Patent Application Publication US 2016/0092428 in view of Elad United States Patent Application Publication US 2008/0281915.
Regarding claim 1, Ilic discloses a system for generating content suggestions in a web content management service, the system comprising: 
a web content management server (Ilic, para [0034], one or more server computers 104); 

a digital page editor which is coupled to the content repository, wherein the digital page editor edits a digital page and retrieves ones of the one or more content items stored in the content repository (Ilic, para [0046], client software application; Ilic, para [0135], document editing section within client software application); 
a component browser coupled to the digital page editor, wherein the component browser is configured to enable viewing of the one or more content items stored in the content repository and to enable selection of a first content item of the one or more content items (Ilic, para [0137], content suggestion section of the interface represents a component browser); 
a search engine coupled to the web content management server (Ilic, para [0120], with reference to figs 1 and 13, content resources 126 may contain a search engine to access data stored. Content resources are coupled to one or more servers 104); 
wherein the web content management server extracts textual information from the digital page, analyze the extracted textual information and thereby identify words relevant to a subject matter of the digital page, and generate a suggested content query based at least in part on the identified words (Ilic, para [0122] & [0124], authored input content is received and analyzed at content collection/generation module. System extracts keywords based on content input); 
wherein the search engine receives the suggested content query from the web content management server, searches the content repository for content items according to the suggested content query, and identifies to the web content management server one or more suggested content items in the content repository responsive to the suggested content query (Ilic, para [0128], with 
wherein the web content management server provides to the component browser the identification of the one or more suggested content items in the content repository responsive to the suggested content query (Ilic, para [0129], with reference to fig 14, content collection/generation module presents the suggested content back to the user computing device); 
wherein the component browser provides to the page editor the identification of the one or more suggested content items in the content repository responsive to the suggested content query (Ilic, para [0129] and [137], with reference to fig 14, presents the suggested content items within content suggestion section 1504). 
Ilic does not disclose:
a runtime environment coupled to the web content management server and the search engine; 
wherein the web content management server extracts textual information from the digital page, performs a term frequency analysis on the extracted textual information and thereby identifies a plurality of words relevant to a subject matter of the digital page, and generates a suggested content query containing the plurality of the words identified by the term frequency analysis as having a highest term frequency the runtime environment restructuring the suggested content query to include a plurality of permutations of the plurality of the words identified by the term frequency analysis as having the highest term frequencies, each permutation having a different arrangement of the plurality of the words identified by the term frequency analysis.
Elad discloses:
a runtime environment coupled to the web content management server and the search engine (Elad, para [0199], implementation of terminology spectrum over a network for searching/filtering through information; Elad, para [0188-189], description of terminology spectrum); 

Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include filtering techniques, such as TF/IDF, into a system which is identifying words relevant to a subject matter of the digital page. The motivation for doing so would have been to provide automatic analysis of terminology and concepts specific to the domains of interest of their users (Elad, para [0015]).

Regarding claim 2, Ilic in view of Elad discloses the system of claim 1. Ilic additionally discloses wherein the page editor is configured to display the one or more identified content items to a user as 

	Regarding claim 7, Ilic in view of Elad discloses the system of claim 1. Ilic additionally discloses wherein the web content management server is configured to extract the textual information from at least one of: a file name of the digital page; and properties of the digital page (Ilic, para [0124], parses through text to find keywords that are defined as being nouns or verbs vs conjunctive words. Information about specific text on a page represents properties).

	Regarding claim 8, Ilic in view of Elad discloses the system of claim 1. Ilic additionally discloses wherein the web content management server is configured to extract the textual information from a text-based content item contained in the digital page (Ilic, para [0124], parses through text to find keywords that are defined as being nouns or verbs vs conjunctive words)

	Regarding claim 9, Ilic in view of Elad discloses the system of claim 1. Ilic additionally discloses wherein the web content management server is configured to extract the textual information from metadata of a content item contained in the digital page (Ilic, para [0125], metadata of an image can be analyzed to extract one or more keywords).

claim 10, Ilic in view of Elad discloses the system of claim 1. Ilic additionally discloses wherein the digital page editor is configured to retrieve from the content repository and add to the digital page at least one of the suggested content items in response to user selection of the at least one of the suggested content items in the component browser (Ilic, para [130-132], with reference to fig 14, system receives a command to select one of the suggested content items, step 1412. System then obtains the selection of the suggested content and combines the selected content with input, step 1414).

Regarding claim 11, Ilic in view of Elad discloses the system of claim 1. Ilic additionally discloses wherein the component browser comprises an image component browser that is configured to enable viewing of image content items that are stored in the content repository (Ilic, para [130-132], with reference to fig 14, system receives a command to select one of the suggested content items, step 1412. System then obtains the selection of the suggested content and combines the selected content with input, step 1414).

Regarding claim 21, Ilic in view of Elad discloses the system of claim 1. Elad additionally discloses wherein the term frequency analysis comprises a term frequency - inverse document frequency (TF-IDF) analysis (Elad, para [0189], The initial term weights in the example are used are log base2(1/(term-frequency-in-document-collection)), known as TF/IDF values, thus, for instance, the term "pandemic" occurs in 2.sup.-135934=38.97% of the domain documents. Continuing with this example, Multi-term strings are weighted on two different criteria--their approximate salience with regard to combinations, and their approximate salience with regard to permutations).
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include filtering techniques, such as TF/IDF, into a system which is 

Regarding claim 22, Ilic in view of Elad discloses the system of claim 21. Elad additionally discloses wherein at least one of the plurality of permutations of the one or more words identified by the TF-IDF analysis comprises an arrangement in which ones of the one or more words identified by the TF-IDF analysis having higher frequencies are positioned to receive greater weights in the suggested content query, and ones of the one or more words identified by the TF-IDF analysis having lower frequencies are positioned to receive lower weights in the query (Elad, para [0189], The initial term weights in the example are used are log base2(1/(term-frequency-in-document-collection)), known as TF/IDF values, thus, for instance, the term "pandemic" occurs in 2.sup.-135934=38.97% of the domain documents. Continuing with this example, Multi-term strings are weighted on two different criteria--their approximate salience with regard to combinations, and their approximate salience with regard to permutations).
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include filtering techniques, such as TF/IDF, into a system which is identifying words relevant to a subject matter of the digital page. The motivation for doing so would have been to provide automatic analysis of terminology and concepts specific to the domains of interest of their users (Elad, para [0015]).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Ilic United States Patent Application Publication US 2016/0092428 in view of Elad United States Patent Application Publication .
	Regarding claim 6, Ilic in view of Elad discloses the system of claim 1.  Ilic in view of Elad does not disclose wherein the component browser is configured to provide to the web content management server comprises a path for the digital page, wherein the web content management server is configured to access the digital page via the provided path to extract the textual information from the digital page.
	Shetterly discloses wherein the component browser is configured to provide to the web content management server comprises a path for the digital page, wherein the web content management server is configured to access the digital page via the provided path to extract the textual information from the digital page (Shetterly, para [0047-48], user submits a specific URL in a browser.  A server computer hosting the URL allows the user to access the interface to create and modify a page).
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the display of an interface to include the real time environment preceded when the user accesses the interface at the URL. The motivation for doing so would have been so the user may experience a more user-friendly desktop feel to an in-browser image-editing system and method (Shetterly, para [0049]).

Claims 12-15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Ilic United States Patent Application Publication US 2016/0092428 in view of Elad United States Patent Application Publication US 2008/0281915 in further view of Cisler United States Patent Application Publication US 2014/0359505.
Regarding claim 12, Ilic in view of Elad discloses the system of claim 1.  Ilic in view of Elad does not disclose further comprising an indexer coupled to the content repository and configured to generate one or more indices of content items stored in the content repository.

Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the content repository of Ilic to include indexing the content items.  The motivation for doing so would have been for more efficient data storage.

Regarding claim 13, Ilic in view of Elad in further view of Cisler discloses the system of claim 12. Cisler additionally modifies Ilic to include wherein a search engine is configured to search the one or more one or more indices according to the suggested content query to determine which of the content items in the content repository are associated with the words identified in the web content management server's analysis of the extracted textual information (Cisler, para [0079], the find by software searches through the data that has been indexed.)
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the content repository of Ilic to include searching the indexed the content items.  The motivation for doing so would have been to access the stored data (Cisler, para [0003]).

Regarding claim 14, Ilic in view of Elad discloses the system of claim 1. Ilic in view of Elad does not disclose further comprising a tagging module coupled to the content repository, wherein the tagging module is configured to enable a user to append tags to the one or more content items stored in the content repository.

Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the system of Ilic to include allowing the user to tag items to be stored. The motivation for doing so would have been to access the stored data at a later time (Cisler, para [0003]).

Regarding claim 15, Ilic in view of Elad discloses the system of claim 1. Ilic in view of Elad does not disclose further comprising an upload module coupled to the content repository, wherein the upload module enables images to be uploaded as corresponding image content items to the content repository.
Cisler discloses an upload module coupled to the content repository, wherein the upload module enables images to be uploaded as corresponding image content items to the content repository (Cisler, para [0084], transfers files and corresponding tags to a file system; Cisler, para [0034], files stored can be an image files).
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the system of Ilic to include corresponding tags with the content items. The motivation for doing so would have been to access the stored data at a later time (Cisler, para [0003]).

Regarding claim 17, Ilic in view of Elad discloses the system of claim 1. Ilic in view of Elad does not disclose further comprising a tagging module coupled to the content repository, wherein the tagging 
Cisler discloses a tagging module coupled to the content repository, wherein the tagging module is configured to enable a user to append tags to the one or more content items stored in the content repository (Cisler, para [0082-83], user can add tags to files).
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the system of Ilic to include allowing the user to tag items to be stored. The motivation for doing so would have been to access the stored data at a later time (Cisler, para [0003]).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Ilic United States Patent Application Publication US 2016/0092428, in view of Elad United States Patent Application Publication US 2008/0281915 in further view of Cisler United States Patent Application Publication US 2014/0359505, as modified by Huynh United States Patent Application Publication US 2002/0198909.
Regarding claim 16, Ilic in view of Elad in further view of Cisler discloses the system of claim 1. Ilic in view of Elad in further view of Cisler does not disclose wherein the system comprises a pluggable architecture that enables the system to access an image recognition service, the image recognition service being configured to analyze an image content item uploaded to the content repository and recognize content of the image content item, wherein the image recognition service provides one or more keywords associated with the recognized content, wherein the keywords are provided to a tagging module that automatically appends the keywords as tags to the recognized image content item.
Huynh discloses wherein the system comprises a pluggable architecture that enables the system to access an image recognition service, the image recognition service being configured to analyze an image content item uploaded to the content repository and recognize content of the image content 
	Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the system of Ilic to include image recognition to generate tags of the images based on the teachings of Huynh.  The motivation for doing so would have been a need for additional information of stored documents (Huynh, para [0009]).

Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ilic United States Patent Application Publication US 2016/0092428 in view of Elad United States Patent Application Publication US 2008/0281915 in further view of Gukturk (hereinafter “Gokturk_2”) United States Patent Application Publication US 2015/0213062.
Regarding claim 18, Ilic in view of Elad discloses the system of claim 1. Ilic in view of Elad does not disclose wherein the web content management server is configured to enable keywords to be stored in the content repository with corresponding ones of the one or more content items.
Gokturk_2 discloses wherein the web content management server is configured to enable keywords to be stored in the content repository with corresponding ones of the one or more content items (Gokturk_2, para [0030], index stores image and text information identified from performing a recognition analysis).
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the system of Ilic to include structure within the 

Regarding claim 19, Ilic in view of Elad in further view of Gokturk_2 discloses the system of claim 18. Gokturk_2 additionally discloses further comprising an indexer coupled to the content repository, wherein the indexer is configured to maintain an index of the one or more content items in the content repository according to the corresponding keywords stored with the one or more content items (Gokturk_2, para [0030], index stores image and text information identified from performing a recognition analysis).
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the system of Ilic to include structure within the content repository to allow access to the data stored.  The motivation for doing so would have been to allow for an efficient text search to be run on images (Gokturk_2, para [0010])

Regarding claim 20, Ilic in view of Elad in further view of Gokturk_2 discloses the system of claim 18. Gokturk_2 additionally discloses wherein the search engine is coupled to the indexer, and wherein the search engine is configured to identify the one or more content items responsive to the suggested content query by identifying content items in the content repository for which the corresponding keywords are responsive to the suggested content query (Gokturk_2, para [0035], searches content pointed to within the index by doing a match or partial match on the text data).
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the system of Ilic to include structure within the content repository to allow access to the data stored.  The motivation for doing so would have been to allow for an efficient text search to be run on images (Gokturk_2, para [0010]).

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Ilic United States Patent Application Publication US 2016/0092428 in view of Elad United States Patent Application Publication US 2008/0281915 in further view of Barnet United States Patent Application Publication US 2014/0188782.
Regarding claim 23, Ilic in view of Elad discloses the system of claim 1. Elad additionally discloses wherein restructuring the suggested content query by the runtime environment comprises forming a collection of queries that encompass permutations of the words identified by the TF-IDF analysis (Elad, para [0189], launches a search engine query for each tuple permutation based on term frequency).
Ilic in view of Elad does not disclose the queries are Boolean.
Barnet discloses a Boolean query and applying TF-IDF to the queries (Barnet, para [0023], Boolean search with results ranked using TF-IDF).
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the system of Ilic to include a boolean search. The motivation for doing so would have been to allow for filtering, accessing and presenting data (Barnet, para [0002]).

Response to Arguments
Applicant's arguments filed 12/16/21 have been fully considered but they are not persuasive. 
Applicant asserts that Elad teaches away from the limitations. Examiner respectfully disagrees and has provided additional citations and quotations within the rejection to further define the mapping of the independent claim 1. The limitation at issue:
identifies a plurality of words relevant to a subject matter of the digital page, and 
generates a suggested content query containing the plurality of the words identified by the term frequency analysis as having a highest term frequency the runtime environment restructuring the suggested content query to include a plurality of permutations of the plurality of the words identified by the term frequency analysis as having the highest term frequencies, each permutation having a different arrangement of the plurality of the words identified by the term frequency analysis.” 
Specifically, applicant references paragraph [0188] and asserts, “Elad teaches that the terms which have the highest frequency are discarded.” Examiner respectfully disagrees with this interpretation of the prior art. Elad discloses computing salience values using TF/IDF values for individual terms, such as “pandemic” (Elad, para [0189], “TF/IDF values”). In addition, Elad discloses looking at the frequency of terms in relation to the subject matter and discarding terms with a high frequency and are not related to the subject matter (Elad, para [0188], as shown in fig 32, omni artifacts such as tuples “and a” are omitted from the query). This allows more significant terms to be used in a query. The claim recites, “performs a term frequency analysis on the extracted textual information and thereby identifies a plurality of words relevant to a subject matter of the digital page.” Omitting terms that are not relevant to the subject matter of a digital page would include identifying a plurality of words that are relevant. The step of identifying a plurality of words that are relevant is performed prior to the generation of a content query including the permutations. Therefore, the selection of the highest term frequency would be from the terms deemed relevant and not the terms deemed not relevant/discarded.
Applicant additionally asserts that Elad does not disclose that the extraction is from a digital page, rather from an entire domain. Examiner respectfully disagrees and additionally points to 
Examiner recommends further defining the term frequency analysis and how words are determined as relevant to overcome the Elad reference. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Mamao US Patent 8,650,031- structures a set of suggestions as keywords or phrases for a search. Each permutation having a different arrangement.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOPE C SHEFFIELD whose telephone number is (303)297-4265. The examiner can normally be reached Monday-Friday, 9:00 am-5:00pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on (571)272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOPE C SHEFFIELD/Primary Examiner, Art Unit 2178